DETAILED ACTION
Amendment Entry Disposition
As the amendments to Claims 1, 2, and 5 further clarify the elements “the one-side stepped scroll structure” (Claims 1 and 5) and the both-side stepped scroll structure (Claim 2) these amendments made in Applicants’ Response After Final Action filed on April 28, 2022 are entered. 

Remarks
Paragraph #19 below was taken from pp. 20 and 21 of the Final Rejection having notification date of February 3, 2022 and describes that:  

	Applicants provide an admission that a both-side stepped scroll structure having different heights of stepped parts is well-known art by pointing to the prior art evidence of ITOH (US2002/1114720) and HIRADA (US2011/0200475, ¶s 0057-0062 of HIRADA) to support the amended limitations as now Claim 2 (see middle of p. 15 of Applicants’ reply). However, Applicants’ specification as originally filed does not provide this explicit acknowledgment of Applicants’ admission in ¶s 0012, 0016, 0039, and 0040 or anywhere else in the specification as it relates to the both-side stepped scroll structure. In contrast, the written description including the figures as originally filed need to provide the support for the claimed subject matter.  A reader of the specification should not have to rely on Applicants’ admission of prior art evidence during prosecution to understand the features of the both-side stepped scroll structure in Applicants’ scroll fluid machine in the instant application that Applicants also recite as claimed subject matter in amended independent Claim 2 which is known in the art. Thus, the issues surrounding amended independent Claim 2 and the corresponding REPLACEMENT SHEET Figs. 7 and 8 are documented as drawing/claim/specification objections and 35 U.S.C. 112 rejections in the instant Action.

In Applicants’ Response After Final Action Reply the issues described above have not been satisfactorily addressed by Applicants.  In contrast, Applicants’ assertions make the both-side stepped scroll structure even more difficult to comprehend in light of the specification.  With regard to the drawing objections Applicants’ assert:
		(1) the description in ¶ 0012 of the specification “is based on the premise that the heights of the stepped parts on both the tooth tip side and the tooth bottom side are the same in each compression chamber, and the description means that the heights of the stepped parts are different between the compression chambers” (bottom of p. 8 to the top of p. 9 of Applicants’ After Final Reply).  Applicants’ asserted premise that heights of the stepped parts on the tooth tip side and the tooth bottom side are the same in each compression chamber is nowhere described as such in ¶ 0012 or any other paragraph in the specification as originally filed (i.e., each compression chamber has a total height and a pair of stepped parts can still seal if one stepped part provides a mating fit with the other stepped part even though each of the stepped parts for a given compression chamber can have a different height…they don’t necessarily need to each be the same height for each of the compression chambers…and the specification does not provide any further guidance on the detailed specifics regarding this feature and a reader of the specification would not necessarily see both-side stepped scroll feature like the “premise” Applicants’ have asserted; also if the heights of the stepped parts are the same how are they different heights as claimed in Claim 2…this is confusing).  As such, lacking this original support at the time of filing the application it cannot be known what Applicants’ were thinking/attempting to describe and/or infer regarding the heights of the stepped parts being different between compression chambers and/or the pairs of stepped parts at the time the application was filed.  Additionally, no Figures were originally filed with the application that provide illustration of the both-side stepped scroll structure feature as claimed.  Applicants added Figs. 7 and 8 during prosecution of the case (in Applicants’ reply filed on January 8, 2021) to attempt to show the features of the both-side stepped scroll structure as recited in independent Claim 2, however, Figs. 7 and 8 still do not clearly show what constitutes two pairs of the stepped parts having different heights as asserted by Applicants (see middle of p. 8 of Applicants’ After Final Reply; Figs. 7 and 8 do not illustrate the height of one pair of stepped parts having a different height from the other pair of stepped parts; adding these not originally described features in to the description and the drawings of the specification after the filing date of the invention is considered new matter).  
		(2) Applicants assert that ¶ 0039 of the specification describes the problem of the prior art and ¶ 0040 of the specification describes that the problem can be solved if the stepped parts are within the range of the present invention (under ii) on p. 9 of Applicants’ After Final reply).  As an initial matter, the Examiner agrees with Applicants that the paragraphs where this issue is identified is in ¶s 0039 and 0040 instead of ¶s 0038 and 0039 as previously identified in the Final Rejection (middle of p. 4 in the Final Rejection).  The Examiner, however, respectfully disagrees with Applicants that ¶ 0039 describes the problem of the prior art as a substantial portion of the ¶ 0039 describes the “first embodiment” of the invention (one-side stepped structure to scroll compressor 1, first three lines of ¶ 0040) and a both-side stepped scroll structure provided to “the fixed scroll 15 and the orbiting scroll 16” which are part of Applicants’ invention (¶ 0040, lines 3-12, fixed scroll 15 and orbiting scroll 16 are shown in Fig. 1 of the specification attributed to Applicants’ invention) which is not the prior art/prior art drawing.  Additionally, both ¶s 0039 and 0040 each describe a both-side stepped structure having different heights (¶ 0039, lines 3-7 and ¶ 0040, lines 1-4).  
	For these reasons described above the former drawing objections are maintained.   

Regarding Applicants’ assertion to the former 35 U.S.C. 112a and 112b rejections, the description above regarding the drawing objections also provides the response to these 35 U.S.C. 112 first and second paragraph rejections (pp. 10-12 of Applicants’ After Final Reply).  Additionally, Applicants’ reply asserts that “the two pairs of stepped parts have different heights” (top of p. 11 of Applicants’ reply).  This assertion is not found described in the specification as originally filed, not recited in Applicants’ independent Claim 2 (either current Claim 2 or originally filed Claim 2), and not shown in Figs. 7 and 8 concerning the both-side stepped scroll structure that were each filed as new drawings during prosecution of the case.
	Applicants further assert that ¶ 0040 provides support for a range different from Pi radians (bottom paragraph on p. 11 of Applicants’ After Final Reply).  The Examiner respectfully disagrees with Applicants’ assertion as the description at ¶ 0040 while indicating that another position is at an outer side of the inner position, there is no further support in ¶ 0040 or anywhere else in the specification that describes an involute angle range at the inner position (i.e., ¶ 0040 only describes a position at an involute angle of Pi radians).   
	For these reasons described above the formerly applied 35 U.S.C. 112, first and second paragraph rejections are each maintained.      

With regard to the 35 U.S.C. 102 rejection of Claims 2 and 4, Applicants assert that the limitations of independent Claims 2 and 4 are not taught by HIRATA (US2011/0200475; pp. 12-14, especially the middle of p. 13 of Applicants’ After Final Action Reply).  As drawing objections and 35 U.S.C. 112 rejections of Claim 2 have been maintained for the reasons described above, the 35 U.S.C. 102 rejections of Claims 2 and 4, as best understood in relation to these 35 U.S.C. 112 issues, are rejected by HIRATA and these rejections are maintained.   

With regard to the 35 U.S.C. 103 rejection of Claims 1 and 5 (paragraph #16 in the Final Rejection having notification date of April 28, 2022), Applicants assert that ITO (JP2002-070769A, does not teach the involute angle ranging from Pi/2 to Pi radians in the spiral direction (top of p. 15 of Applicants’ After Final Action Reply) and that the rejection is based on hindsight reasoning and that Fig. 2 of ITOH is in error (bottom of p. 15 of Applicants’ After Final Action Reply) because compression chamber Cb will cover the stepped part.  In response to Applicants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  With regard to Fig. 2/Fig. 4 of ITO being in error, the Examiner respectfully disagrees with Applicants’ assertion.  The Examiner interprets the stepped part 13h to be associated with compression chamber Cbo which is not compression chamber Cb as asserted by Applicants, and as such, compression chamber Cb that does not contain the stepped part 13h then cannot also cover the stepped part as shown in Fig. 4.  Thus, Applicants’ assertion is moot.  For these reasons described above the 35 U.S.C. 103 rejection based on ITO of Claims 1 and 5 is maintained.   

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday May 31, 2022

	
	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746